DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 and 29-41 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation polyamides, and the claim also recites such as polyamide 6 and polyamide 12 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Allowable Subject Matter
Claims 15-26 and 28 are allowed.
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests a method of forming a thermoplastic prepreg product, the method comprising: positioning a thermoplastic prepreg atop a belt or conveyor, the thermoplastic prepreg having a length and a width and the thermoplastic prepreg including:
a fabric, mat, or web of fibers, in which the fibers have an average length of 0.5 inches or greater; and a thermoplastic material that is impregnated within the fabric, mat, or web of fibers, the thermoplastic material being polymerized from monomers and oligomers in which greater than 90% of the monomers or oligomers react to form the thermoplastic material;
pouring a foam mixture onto a top surface of the thermoplastic prepreg so that the foam mixture extends across the length and width of the thermoplastic prepreg, the foam mixture comprising:
an isocyanate; a polyol blend; and a blowing agent; heating the thermoplastic prepreg and the foam mixture to react the foam mixture on the top surface of the thermoplastic prepreg to form a foam core that is bonded with the thermoplastic prepreg; and laminating the thermoplastic prepreg and the foam mixture as the foam mixture reacts to control a thickness of the resulting thermoplastic prepreg product.  The closest prior art (Faotto 2017/0368792 A1) discloses opposing backing layers (10) with glass fibers and an acrylic binder that are positioned on either side of a polyurethane foam, but the reference teaches spraying of the foam between the backing layers of laminating the backing layers on a central body by gluing or extruding.  The reference fails to disclose or suggest pouring a foam mixture onto thermoplastic prepreg atop a belt or conveyor as recited in claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Burr et al (WO 2014/078496 A2) discloses a foam core prepreg having a prefoam core (4) and prepreg layers (2 and 3) wherein a thermoplastic matrix material in the outer layers (2 and 3) should match a thermoplastic foam core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        5/27/2022